Citation Nr: 0013246	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  95-19 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for right elbow pain, 
to include consideration as being due to an undiagnosed 
illness.

2.  Entitlement to service connection for a skin disorder, to 
include consideration as being due to an undiagnosed illness.

3.  Entitlement to service connection for muscle pain in the 
legs, to include consideration as being due to an undiagnosed 
illness.

4.  Entitlement to service connection for fatigue, to include 
consideration as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from February 1965 to August 
1965, from March 1972 to January 1978, and from September 
1990 to April 1991, including service in Southwest Asia 
during the Persian Gulf War.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 1995 by the 
Department of Veterans Affairs (VA) Cleveland, Ohio, Regional 
Office (RO).  

The Board has noted that in an informal hearing presentation 
of April 2000 the veteran's representative presented argument 
pertaining to claims for increased ratings.  Significantly, 
however, those issues have not been perfected for appellate 
review.  Accordingly, the Board refers the representative's 
arguments to the RO for any appropriate action.  


FINDINGS OF FACT

1.  The veteran's symptom of pain in the right elbow has been 
attributed to a known clinical diagnosis (tendonitis), and 
the veteran has not presented any competent evidence linking 
that disorder to service.

2.  The veteran's symptoms involving the skin have been 
attributed to a known clinical diagnosis (herpes zoster), and 
the veteran has not presented any competent evidence linking 
that disorder to service.

3.  The veteran's symptom of pain in the legs has been 
attributed to a known clinical diagnosis (muscle cramps), and 
the veteran has not presented any competent evidence linking 
that disorder to service.

4.  The veteran has not presented evidence of objective 
indications that he has a chronic disability manifested by 
fatigue, and he has not presented any competent evidence 
linking that claimed disorder to service.


CONCLUSIONS OF LAW

1.  The claim for service connection for right elbow pain is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The claim for service connection for a skin disorder is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).

3.  The claim for service connection for muscle pain in the 
legs is not well grounded.  38 U.S.C.A. § 5107 (West 1991).

4.  The claim for service connection for fatigue is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991).  If a chronic disorder 
such as arthritis or an organic neurological disease is 
manifested to a compensable degree within one year after 
separation from service, the disorder may be presumed to have 
been incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a) (1999).  This regulation 
has been interpreted by the United States Court of Appeals 
for Veterans Claims (Court) to allow service connection for a 
disorder which is caused by a service-connected disorder, or 
for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  

Service-connected compensation may also be paid to a Persian 
Gulf veteran who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more of the signs or symptoms 
listed below.  (Emphasis added.)  The symptoms must be 
manifest to a degree of 10 percent or more not later than 
December 31, 2001.  By history, physical examination and 
laboratory tests, the disability cannot be attributed to any 
known clinical diagnosis.  

Objective indications of chronic disability include both 
"signs" in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The signs and symptoms which may be 
manifestations of an undiagnosed illness include, but are not 
limited to: (1) fatigue, (2) signs or symptoms involving the 
skin, (3) headaches, (4) muscle pain, (5) joint pain, (6) 
neurologic signs or symptoms, (7) neuropsychological signs or 
symptoms, (8) signs or symptoms involving the respiratory 
system (upper or lower), (9) sleep disturbance, (10) 
gastrointestinal signs or symptoms, (11) cardiovascular signs 
or symptoms, (12) abnormal weight loss, or (13) menstrual 
disorders.  See 38 C.F.R. § 3.317 (1999).

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), VA has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477, 485 (1999). 

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claims are well grounded, that is, that the claims 
are plausible.  

Generally, in order for a claim for service connection to be 
well grounded, there must be competent evidence of current 
disability, of incurrence or aggravation of a disease or 
injury in service, and a nexus between the in-service injury 
or disease and the current disability.  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to substantiate service 
incurrence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  Competent medical evidence is also required to 
satisfy the medical etiology or medical diagnosis issues in 
secondary service connection claims.  See Libertine v. Brown, 
9 Vet. App. 521, 522 (1996).  The nexus to service may also 
be satisfied by one of the presumptions noted above.  See 
Traut v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. 
Brown, 5 Vet. App. 36, 43 (1993).

In adjudicating the appellant's claims for service connection 
for disabilities due to undiagnosed illness, the Board has 
considered the guidance provided by VA's General Counsel in 
VAOPGCPREC 4-99, regarding the requirements for a well 
grounded claim under 38 U.S.C.A. § 1117 and 38 C.F.R. § 
3.317.  In that precedent opinion, the General Counsel 
concluded that the necessary elements of a claim for benefits 
under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 may be 
identified as follows: (1) proof of active military, naval, 
or air service in the Southwest Asia theater of operations 
during the Persian Gulf War; (2) proof of one or more signs 
or symptoms of undiagnosed illness; (3) proof of objective 
indications of chronic disability of 10 percent of more 
during the specified presumptive period; and 
(4) proof that the chronic disability is the result of 
undiagnosed illness.

I.  Entitlement To Service Connection For Right Elbow Pain, 
To Include
 Consideration As Being Due To An Undiagnosed Illness.

The veteran testified at a hearing held at the RO in November 
1995 that he developed right elbow pain in service while 
digging a hole and using a steel bar to chip out rock.  He 
said that shortly after that he had pain in his right hand 
and it worked its way up to his elbow.  He said that he did 
not go to the dispensary or hospital right away, but had it 
checked out by the VA shortly after service.  

The veteran's testimony alone is not sufficient to support 
his claim.  The Court has held that lay persons, such as the 
veteran, are not qualified to offer an opinion that requires 
medical knowledge, such as a diagnosis or an opinion as to 
the cause of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  

The veteran's available service medical records do not 
contain any references to a right elbow disorder.  On the 
contrary, the report of medical history given by the veteran 
in April 1991 for the purpose of his separation from service 
shows that he denied having a painful or trick elbow.  
Moreover, the report of a medical examination conducted at 
that time shows that clinical evaluation of the upper 
extremities was normal.  

The earliest post-service medical treatment record pertaining 
to a right elbow disorder is from several months after 
separation from service and is dated in June 1991.  The 
record shows only that the veteran had mild right elbow pain 
which was improving.  The diagnosis was probable lateral 
epicondylitis.  A VA medical treatment record dated in August 
1991 shows that the veteran gave a history of having right 
elbow pain for two to three months.  The record also shows 
that he was diagnosed with a right elbow tendonitis.  The 
Board notes that this history places the date of onset of the 
pain as having occurred after separation from service (which 
had occurred four months earlier). 

The report of a disability evaluation examination conducted 
by the VA in September 1994 shows that the veteran complained 
of having pain in his right arm which began in service when 
he was digging.  Examination of the elbow revealed no 
tenderness over the epicondyle.  There was also no strength 
deficit, no neurologic deficit, and no pain with resisted 
wrist flexion or extension.  The assessment was essentially 
normal physical at this time.  

The fact that the veteran's own account of the etiology of 
his disability was recorded in his medical records is not 
sufficient to support the claim.  In LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995), the Court held that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence"...[and] a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

More recent records do not contain any evidence that the 
veteran continues to have a chronic elbow problem.  The 
report of an orthopedic examination conducted in December 
1995 at the Park Medical Center does not contain any 
complaints or findings pertaining to the right elbow.  

The Board notes that tendonitis is a diagnosed illness.  
Thus, service connection for such on the basis of the legal 
criteria set forth above governing undiagnosed illness cannot 
apply.  Further, the veteran has not presented any competent 
medical evidence linking tendonitis of the right elbow to 
service.  Accordingly, the Board concludes that the claim for 
service connection for pain in the right elbow is not well 
grounded.  38 U.S.C.A. § 5107(a).

II.  Entitlement To Service Connection For A Skin Disorder, 
To Include
 Consideration As Being Due To An Undiagnosed Illness.

The veteran testified at a hearing held at the RO in November 
1995 that he started having skin rashes after he returned 
from Saudi Arabia.  He said that he was not treated for the 
disorder during active service, but that sometime after 
service he was given a prescription for cortisone by a 
doctor.  He reported that the disorder comes and goes.  He 
said that he believed that the rashes might be due to Persian 
Gulf syndrome.  

The veteran's available service medical records do not 
contain any references to rashes or any other skin disorder.  
On the contrary, the report of medical history given by the 
veteran in April 1991 for the purpose of his separation from 
service shows that he denied having skin diseases.  Moreover, 
the report of a medical examination conducted at that time 
shows the clinical evaluation of the skin was normal.

The earliest post-service medical treatment records 
pertaining to a rash are from several years after separation 
from service.  For example, a VA medical treatment record 
dated in July 1994 shows that the veteran reported having 
skin rashes.  However, the treatment records do not contain 
any medical opinion that the disorder is related to service.   

The report of a disability evaluation examination conducted 
by the VA in September 1994 shows that the veteran reported 
having a skin rash on occasion.  He said that it looked like 
a blister.  On examination, there were some very small 
hyperpigmented old looking lesions, but no real rashes were 
noted.  The examiner did not offer an opinion linking any of 
the findings to service.  

More recent records such as a VA medical treatment record 
dated in April 1997 shows that the veteran's rashes have been 
diagnosed as herpes zoster.  Again, there is no medical 
opinion relating that disorder to service.  

In summary, the veteran's symptoms involving the skin have 
been attributed to a known clinical diagnosis (herpes 
zoster), and the veteran has not presented any competent 
evidence linking that disorder to service.  Accordingly, the 
Board concludes that the claim for service connection for a 
skin disorder is not well grounded.

III.  Entitlement To Service Connection For Muscle Pain In 
The Legs, To Include Consideration As Being Due To An 
Undiagnosed Illness.

The veteran testified at a hearing held at the RO in November 
1995 that he did not start having leg cramps during service, 
but that they developed after the fact when he came back.  He 
said that he got them at night when laying in bed.  He said 
that the VA clinic could not explain the cause.  

The veteran's available service medical records do not 
contain any references to muscle pain in the legs.  On the 
contrary, the report of medical history given by the veteran 
in April 1991 for the purpose of his separation from service 
shows that he denied having cramps in his legs.  Moreover, 
the report of a medical examination conducted at that time 
shows the clinical evaluation of the lower extremities was 
normal.

The earliest post-service medical treatment records 
pertaining to leg cramps are from several years after 
separation from service.  For example, a VA medical record 
dated in July 1994 shows that the veteran reported having arm 
and leg cramps.  The treatment records do not contain any 
medical opinion that the disorder is related to service.

The report of a disability evaluation examination conducted 
by the VA in September 1994 shows that the veteran stated 
that he got cramps in his legs, particularly at night.  On 
examination, his extremities were normal.  A VA physical 
rehabilitation service record dated in July 1996 shows that 
the veteran was taking quinine for treatment of leg cramps 
with some relief.  

In summary, the veteran's symptom of pain in the legs has 
been attributed to a known clinical diagnosis (muscle 
cramps), and the veteran has not presented any competent 
evidence linking that disorder to service.  Accordingly, the 
Board concludes that the claim for service connection for 
muscle pain in the legs is not well grounded.

IV.  Entitlement To Service Connection For Fatigue, To 
Include
 Consideration As Due To An Undiagnosed Illness.

The veteran testified at a hearing held at the RO in November 
1995 that he was not treated for symptoms of fatigue in 
service, but that he now had periodic feelings of being tired 
and listless.  He stated that he believed that the fatigue 
was possibly related to Persian Gulf Syndrome.  

The veteran's available service medical records do not 
contain any references to fatigue.  The earliest post-service 
medical treatment records pertaining to fatigue are from 
several years after service.  For example, a VA treatment 
record dated in July 1994 shows that the veteran reported 
having fatigue.  The treatment records do not contain any 
indication that the disorder is related to service.

The report of a disability evaluation examination conducted 
by the VA in September 1994 shows that the veteran complained 
of having some fatigue.  He said that at times he felt good, 
but at other times he felt like he had run out of gas.  On 
examination, it was noted that he was awake, alert, and 
oriented.  No diagnosis was made, and the examiner did not 
offer an opinion linking the complaints of fatigue to 
service.

A VA medical record dated in September 1997 shows that while 
being treated for hip pain, the veteran reported that he 
walked all day long at work.  He also stated that he did a 
home exercise program for stretching, and did square dancing 
one to two times per week.  No complaints of fatigue were 
noted.  

The Board finds that the veteran has not presented evidence 
of objective indications that he has a chronic disability 
manifested by fatigue.  As noted above, objective indications 
of chronic disability include both "signs" in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  The only evidence of fatigue 
which has been presented are the veteran's own subjective 
complaints.  The medical records show his subjective 
complaints, but do not reflect that there was any objectively 
perceptible sign of fatigue.  The veteran also has not 
presented evidence of lost time from work or other nonmedical 
indications of fatigue.  Thus, the veteran has not presented 
evidence with respect to one of the essential elements under 
38 C.F.R. § 3.317 (1999).  The Board also notes that the 
veteran has not presented any competent evidence linking that 
claimed disorder to service.  Accordingly, the Board 
concludes that the claim for service connection for fatigue 
is not well grounded.


ORDER

1.  Service connection for right elbow pain, to include 
consideration as being due to an undiagnosed illness, is 
denied.

2.  Service connection for a skin disorder, to include 
consideration as being due to an undiagnosed illness, is 
denied.

3.  Service connection for muscle pain in the legs, to 
include consideration as being due to an undiagnosed illness, 
is denied.

4.  Service connection for fatigue, to include consideration 
as due to an undiagnosed illness, is denied.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

 

